Case 6:15-cv-01517-AA   Document 381-16   Filed 10/15/18   Page 1 of 9




                                                           P00000124116
Case 6:15-cv-01517-AA   Document 381-16   Filed 10/15/18   Page 2 of 9




                                                           P00000124117
Case 6:15-cv-01517-AA   Document 381-16   Filed 10/15/18   Page 3 of 9




                                                           P00000124118
Case 6:15-cv-01517-AA   Document 381-16   Filed 10/15/18   Page 4 of 9




                                                           P00000124119
Case 6:15-cv-01517-AA   Document 381-16   Filed 10/15/18   Page 5 of 9




                                                           P00000124120
Case 6:15-cv-01517-AA   Document 381-16   Filed 10/15/18   Page 6 of 9




                                                           P00000124121
Case 6:15-cv-01517-AA   Document 381-16   Filed 10/15/18   Page 7 of 9




                                                           P00000124122
Case 6:15-cv-01517-AA   Document 381-16   Filed 10/15/18   Page 8 of 9




                                                           P00000124123
Case 6:15-cv-01517-AA   Document 381-16   Filed 10/15/18   Page 9 of 9




                                                           P00000124124
